Citation Nr: 1527950	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-00 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for stasis dermatitis of the bilateral lower extremities, claimed as skin discoloration, to include as secondary to service-connected diabetes mellitus, type II. 

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, type II. 

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, type II. 

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II. 

6.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss disability.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  Service in the Republic of Vietnam and receipt of the Purple Heart are indicated by the record.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from February and December 2011 rating decisions of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO) as well as a June 2011 rating decision of the VA RO in Jackson, Mississippi.  Jurisdiction currently resides at the Huntington RO.  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues of entitlement to service connection for ischemic heart disease, stasis dermatitis of the lower extremities, erectile dysfunction, and peripheral neuropathy of the bilateral upper and lower extremities as well as entitlement to a compensable disability rating for a bilateral hearing loss disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Board initially notes that during a VA examination dated November 2010 for the Veteran's service-connected posttraumatic stress disorder (PTSD) with anxiety and major depressive disorder, the Veteran reported that he is currently in receipt of Social Security Administration (SSA) benefits.  It is unclear as to whether he is in receipt of SSA benefits due to the disabilities currently on appeal, as there is no indication in the record that any attempts have been made to obtain records in conjunction with the Veteran's claim for SSA disability benefits and, indeed, his SSA records are not currently in the claims file.  As these records may be directly relevant to the issues before the Board, on remand, any determination pertinent to the appellant's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

With regard to the Veteran's claim of entitlement to service connection for ischemic heart disease, he contends that this disability is related to his military service, in particular from his herbicide exposure during service in Vietnam.  The Board notes that the record reflects the Veteran's service in Vietnam, and herbicide exposure is therefore presumed.  See 38 U.S.C.A. § 1116(f).  In connection with his service connection claim, the Veteran was provided a VA examination for his claimed ischemic heart disease in November 2011.  After examination of the Veteran, the VA examiner concluded that the Veteran did not suffer from ischemic heart disease.  The examiner's rationale for her finding was based on examination of the Veteran as well as her finding that the Veteran did not have a prior history of ischemic heart disease.  However, the Board notes that the Veteran underwent cardiovascular testing in March 2011 from D.R., M.D., a private physician, who concluded after examination of the Veteran that he had ischemic heart disease.  Pertinently, the VA examiner indicated that this private treatment record was not made available to her.  As such, the Board finds that the November 2011 VA examination to be inadequate as the examiner did not review all relevant treatment records.  Moreover, in light of the contradictory reports of the examiner and Dr. D.R., the Board finds that the Veteran should be afforded an additional examination to determine whether he suffers from ischemic heart disease.  Further, if the examiner determines that a diagnosis of ischemic heart disease is not evidenced, he/she must reconcile their findings with that of Dr. D.R. in the March 2011 private evaluation. 

With respect to the Veteran's claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, he primarily contends that these disabilities are related to his service-connected diabetes mellitus, type II.  The Veteran was afforded a VA examination to determine the etiologies of these claimed disabilities in December 2010.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to render a medical nexus opinion as the examiner only noted a diagnosis of subjective peripheral neuropathy of the bilateral upper extremities.  In this regard, the examiner indicated that a neurological examination of the Veteran's bilateral upper and lower extremities was essentially normal.  As such, the examiner declined to diagnose the Veteran with peripheral neuropathy of the bilateral upper and lower extremities.    

The Board notes that typically, in the absence of proof of present disability there can be no valid claim.  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  However, the Board recognizes the Court's decision in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), which held that a claimant satisfies the current disability threshold when a disability exists at the time his or her claim was filed, even if the disability resolves prior to VA's adjudication of the claim.

As indicated above, in this case, although peripheral neuropathy of the bilateral upper and lower extremities was not rendered during the December 2010 VA examination, a private treatment report from Dr. D.R. dated February 2012 notes that the Veteran was diagnosed with "peripheral neuropathy" in 2005.  It is unclear from the private treatment record as to which extremity or extremities the Veteran had peripheral neuropathy.  Moreover, the competent and probative evidence is unclear as to whether the peripheral neuropathy resolved prior to the Veteran filing his service connection claims in July and October 2010.  In light of the foregoing, the Board finds that a clarifying medical opinion would be probative in ascertaining whether the Veteran evidences current peripheral neuropathy of the bilateral upper and lower extremities during the course of the appeal period, and if so, whether the disability or disabilities are caused or aggravated by his diabetes mellitus.  

With regard to the Veteran's claims of entitlement to service connection for erectile dysfunction and stasis dermatitis of the lower extremities, the Veteran primarily contends that these disabilities are related to his diabetes mellitus.  He was afforded a VA examination for these disabilities in December 2010.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with erectile dysfunction and stasis dermatitis of the lower extremities.  However, she could not render an opinion as to whether the Veteran's erectile dysfunction and stasis dermatitis are due to or a result of the Veteran's diabetes without resorting to speculation.  The examiner noted that she needed to see private medical records which documented when the diagnoses of diabetes mellitus, erectile dysfunction, and stasis dermatitis of the lower extremities were made in order to render an opinion.  Those records appear to be available; therefore, they must be obtained and reviewed, and an addendum opinion rendered.

Although Dr. D.R. indicated in a February 2012 private treatment record that the Veteran has erectile dysfunction due to diabetes in 2005, he did not provide a rationale for this finding.  Therefore, the Board finds that opinion to be of no probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  Accordingly, the Board is of the opinion that an addendum VA opinion would be probative in ascertaining whether the Veteran's current erectile dysfunction and stasis dermatitis are caused or aggravated by his diabetes mellitus.  Further, although some records from Dr. D.R. have been submitted by the Veteran, the Board finds that all outstanding treatment records from Dr. D.R. should be obtained and associated with the claims folder.  

Finally, with regard to the Veteran's claim of entitlement to a compensable disability rating for a bilateral hearing loss disability, the Board observes that he underwent audiological evaluations, to include audiometric testing, at the VA Medical Center in Clarksburg, West Virginia on October 4, 2010 and on August 21, 2013.  However, reports of the audiograms were not associated with the claims folder.  As these audiograms would be of probative value to his increased rating claim, the Board finds that the procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are medical records from Dr. D.R. (full name and address of record).  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request any outstanding VA treatment records pertaining to the Veteran's claims remanded herein, to include VA audiograms from VA audiological evaluations dated October 4, 2010 and August 21, 2013 from the VA Medical Center in Clarksburg, West Virginia.  All attempts to secure this evidence must be documented in the claims folder.

3. Request the SSA to provide copies of any records pertaining to the Veteran's application for SSA disability benefits, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.

If, after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

4. Thereafter, the Veteran should be afforded an appropriate VA examination with respect to his claims of entitlement to service connection for ischemic heart disease, stasis dermatitis of the lower extremities, erectile dysfunction, and peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must render an opinion as to the following:

a. Identify whether the Veteran has a current disability of ischemic heart disease.  If the examiner determines that a disability of ischemic heart disease is not evidenced, he/she must reconcile their finding with the March 2011 private treatment report by Dr. D.R. who documented a diagnosis of such.
    
b. Identify whether the Veteran has a current disability or disabilities of peripheral neuropathy of the bilateral upper and/or lower extremities.  In determining such, the examiner should address the February 2012 private treatment record from Dr. D.R. who determined that the Veteran was diagnosed with peripheral neuropathy in 2005 and also determine whether such disability or disabilities resolved prior to the filing of the Veteran's service connection claims in July and October 2010.  
c. If, and only if, the Veteran has a current disability or disabilities of peripheral neuropathy of the bilateral upper and/or lower extremities, the examiner should render an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's peripheral neuropathy is due to or caused by the service-connected diabetes mellitus, type II.
        
d. If, and only if, the Veteran has a current disability or disabilities of peripheral neuropathy of the bilateral upper and/or lower extremities, the examiner should render an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's peripheral neuropathy is aggravated by his service-connected diabetes mellitus.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's peripheral neuropathy found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the diabetes mellitus.

e. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed erectile dysfunction is due to or caused by the service-connected diabetes mellitus, type II.
        
f. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed erectile dysfunction is aggravated by his service-connected diabetes mellitus.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's erectile dysfunction found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the diabetes mellitus.

g. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed stasis dermatitis of the lower extremities is due to or caused by the service-connected diabetes mellitus, type II.
        
h. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed stasis dermatitis of the lower extremities is aggravated by his service-connected diabetes mellitus.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's stasis dermatitis of the lower extremities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the diabetes mellitus.
 
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
  
5. Thereafter, readjudicate the claims currently on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




